
	

113 HR 2123 IH: Special Needs Trust Fairness Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2123
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Thompson of
			 Pennsylvania (for himself and Mr.
			 Pallone) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to extend
		  the Medicaid rules regarding supplemental needs trusts for Medicaid
		  beneficiaries to trusts established by those beneficiaries.
	
	
		1.Short titleThis Act may be cited as the
			 Special Needs Trust Fairness Act of
			 2013.
		2.Fairness in
			 Medicaid supplemental needs trusts
			(a)In
			 generalSection 1917(d)(4)(A)
			 of the Social Security Act (42 U.S.C. 1396p(d)(4)(A)) is amended by inserting
			 the individual, after for the benefit of such individual
			 by.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to trusts established on or after the date of the
			 enactment of this Act.
			
